81315: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32377: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81315


Short Caption:NATIONSTAR MORTG. LLC VS. SFR INVS. POOL 1, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A736543Classification:Civil Appeal - General - Other


Disqualifications:CadishCase Status:Rehearing Filed


Replacement:Justice Stiglich for Justice CadishPanel Assigned:
					Panel
					


To SP/Judge:06/30/2020 / Boyer, JohnSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeFederal Housing Finance AgencyLeslie Bryan Hart
							(Fennemore Craig P.C./Reno)
						


AppellantNationstar Mortgage LLCKelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						


AppellantWells Fargo Bank, N.A.Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						


RespondentSFR Investments Pool 1, LLCDiana S. Ebron
							(Kim Gilbert Ebron)
						Jacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Former)
						
							(Messner Reeves LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


06/12/2020Filing FeeFiling Fee due for Appeal. (SC)


06/12/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-22104




06/12/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-22107




06/25/2020Filing FeeFiling Fee Paid. $250.00 from Snell & Wilmer.  Check no. 943519. (SC)


06/26/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-23762




06/30/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: John Walter Boyer. (SC).20-24191




07/16/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Docketing Statement due: July 31, 2020. (SC).20-26118




07/20/2020Settlement Program ReportFiled ECAR/Other. The premediation conference is continued because at this point there are upcoming cases and Covid-19 issues making a commitment to mediation difficult and any decision to mediate premature.  Per Settlement Judge, new ECA is September 9, 2020, at 1:00 PM. (SC)20-26441




08/06/2020Docketing StatementFiled Docketing Statement Civil Appeals (REJECTED PER NOTICE ISSUED 08/07/20). (SC)


08/07/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Docketing Statement Civil Appeals. (SC)20-29120




08/12/2020Order/ProceduralFiled Order Directing Appellants to File Overdue Docketing Statement. Due: 7 Days. (SC)20-29804




08/13/2020MotionFiled Appellants' Unopposed Motion to File Docketing Statement. (SC)20-29887




08/13/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-29893




09/28/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-35622




09/29/2020Settlement Order/ProceduralFiled Order Granting Motion, Removing from Settlement Program and Reinstating Briefing. Appellants' unopposed motion to file the docketing statement is granted. The docketing statement was filed on August 13, 2020. This appeal is removed from the settlement program.  Appellants: 14 days transcript request; 90 days opening brief. (SC)20-35734




10/13/2020Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)20-37475




12/28/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  January 11, 2020.  (SC)20-46652




01/11/2021AppendixFiled Appendix to Appellants' Opening Brief (Volume I). (SC)21-00761




01/11/2021AppendixFiled Appendix to Appellants' Opening Brief (Volume II). (SC)21-00762




01/11/2021AppendixFiled Appendix to Appellants' Opening Brief (Volume III). (SC)21-00763




01/11/2021AppendixFiled Appendix to Appellants' Opening Brief (Volume IV). (SC)21-00765




01/11/2021Notice/IncomingFiled Appellants' Notice of Errata to Index of Appendix to Opening Brief. (SC)21-00804




01/11/2021BriefFiled Appellants' Opening Brief. (SC)21-00845




01/19/2021BriefFiled Brief of Amicus Curiae Federal Housing Finance Agency in Support of Appellants and Vacation of the District Court's Judgment. (SC)21-01605




02/10/2021MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief (First Request). (SC)21-04048




02/11/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: March 12, 2021. (SC)21-04098




02/23/2021MotionFiled Respondent's Motion to Stay Appeal. (SC)21-05375




03/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Response to Respondent's Motion to Stay Appeal due:  March 16, 2021.  (SC)21-06193




03/16/2021MotionFiled Appellants' and Amicus Curiae FHFA's Opposition to Motion to Stay. (SC)21-07582




03/22/2021MotionFiled Respondent SFR Investments Pool 1, LLC's Reply in Support of Motion to Stay Appeal (REJECTED PER NOTICE ISSUED 03/23/21). (SC)


03/23/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Respondent SFR Investments Pool 1, LLC's Reply in Support of Motion to Stay Appeal. (SC)21-08285




03/24/2021MotionFiled Respondent SFR Investments Pool 1, LLC's Reply in Support of Motion to Stay Appeal. (SC)21-08443




05/25/2021Order/ProceduralFiled Order.  Respondent has filed a motion to stay the proceedings in this appeal.  This court denies the motion to stay the appeal.  Respondent shall have 30 days from the date of this order to file and serve the answering brief.  (SC)21-14879




06/24/2021MotionFiled Respondent's Unopposed Motion to Extend Time to File Answering Brief. (SC)21-18279




06/28/2021Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  July 1, 2021.  (SC)21-18556




07/01/2021BriefFiled Respondent's Answering Brief. (SC)21-19041




07/29/2021MotionFiled Stipulation to Extend Deadline to File Reply Brief. (SC)21-22003




07/29/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellants' Reply Brief due: September 1, 2021. (SC)21-22015




09/01/2021BriefFiled Appellants' Reply Brief. (SC)21-25558




09/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/28/2021OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


11/10/2021Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."  fn4[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/LS/MG  (SC)21-32377




11/29/2021Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)Y21-34013




11/29/2021Filing FeeFiling fee paid. E-Payment $150.00 from Diana S. Ebron. (SC)



Combined Case View